     Case
      Case2:20-cr-00001-JCM-BNW
           2:20-cr-00001-JCM-BNW Document
                                  Document33-2
                                           35 Filed
                                               Filed11/20/20
                                                     10/28/20 Page
                                                               Page11ofof33



 1   SANFORD A. SCHULMAN
     Attorney Pro Hac Vice on behalf of the defendant
 2
           CLAUDIA MERRILL
 3   500 Griswold Street, Suite 2340
     Detroit, MI 48226
 4   (313) 963-4740
     saschulman@comcast.net
 5
     BENJAMIN C. DURHAM
 6
     Benjamin Durham Law Firm
 7   Attorney and Local Counsel on behalf of the defendant
           CLAUDIA MERRILL
 8   601 S Rancho Dr Ste B-14
     Las Vegas, NV 89106
 9
     702-631-6111
10   Email: bdurham@vegasdefense.com

11                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
12
     UNITED STATES OF AMERICA,
13
                               |
14                  Plaintiff, |     Case No. 2:20-cr-00001-JCM-BNW
               v.              |
15                             |
     CLAUDIA ANN MERRILL |
16
                               |
17                  Defendant |      FINDINGS OF FACTS
     ______________________________|
18
           HAVING COME before the Court upon the defendant, CLAUDIA ANN
19
     MERRILL, Motion to Appear by Video Conferencing at Sentencing Hearing, the
20

21   Government having expressed no opposition, the written consent of the defendant,

22   CLAUDIA ANN MERRILL, having been attached in support of the motion and
23

24

25
     Case
      Case2:20-cr-00001-JCM-BNW
           2:20-cr-00001-JCM-BNW Document
                                  Document33-2
                                           35 Filed
                                               Filed11/20/20
                                                     10/28/20 Page
                                                               Page22ofof33



 1   the Court being otherwise fully advised in the premises, therefore, the Court finds
 2
     that
 3
            1. The sentencing hearing in this case is currently scheduled for December
 4
     4, 2020 at 10: 30 a.m.
 5
            2. The defendant has requested that Sentencing proceed by way of Video-
 6

 7   Conferencing in lieu of an in-person hearing and has submitted her written

 8   consent to appear by video-conferencing. The Government does not oppose this
 9
     request.
10
            3. The defendant is not in custody and has had no pretrial violations, has
11
     her principal residence in Michigan and her lead counsel resides and has his office
12
     in Michgian.
13

14          4. That proceeding with sentencing by way of video conferencing would

15   allow the parties to have closure of this matter and that sentencing in person under
16
     these circumstances would result in a serious harm to the interests of justice.
17
            FOR ALL OF THE ABOVE-STATED REASONS, good cause warrants a
18
     that the defendant and counsel as well as the Government may appear for
19
     sentencing on December 4, 2020 by way of video-conferencing
20

21

22

23

24

25
     Case
      Case2:20-cr-00001-JCM-BNW
           2:20-cr-00001-JCM-BNW Document
                                  Document33-2
                                           35 Filed
                                               Filed11/20/20
                                                     10/28/20 Page
                                                               Page33ofof33



 1                                       ORDER
 2
           IT IS HEREBY ORDERED that the sentencing hearing in United States of
 3
     America vs. Claudia Ann Merrill, Case No. 2:20-CR_00001-JCM-BNW,
 4
     scheduled for DECEMBER 4, 2020 at 10:30 a.m. shall proceed as scheduled by
 5
     way of Video-Conferncing.
 6

 7   Date: November 20, 2020.

 8                                 ________________________________
                                   Hon. JAMES C. MAHAN
 9
                                   US DISRICT COURT JUDGE
10

11                              CERTIFICATE OF SERVICE
12         A copy of the foregoing was served upon counsel of record via
13
     Electronic Filing on September 7, 2020
14
                                   Respectfully submitted,
15

16
                                   /s/ Sanford A Schulman
17                                 SANFORD A. SCHULMAN
                                   Attorney Pro Hac Vice on behalf of the
18                                 defendant
                                          CLAUDIA MERRILL
19                                 500 Griswold Street, Suite 2340
                                   Detroit, MI 48226
20
                                   (313) 963-4740
21                                 saschulman@comcast.net

22

23

24

25
